1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants Renee Baker
8    Harold Byrne, E.K. McDaniel, Jennifer Nash,
     Dwight Neven, and Duane Wilson
9

10

11

12                            UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14   ROBERT JACKSON,                                     Case No. 2:16-cv-00995-APG-NJK
15                       Plaintiff,
                                                        STIPULATION AND ORDER TO
16   vs.                                               EXTEND DEFENDANTS’ TIME TO
                                                             FILE REPLY BRIEF
17   STATE OF NEVADA, et al.,
                                                                (First Request)
18                       Defendants.
19

20         Plaintiff Robert Jackson, by and through counsel, Emily A. Buchwald, Esq., and
21   Defendants Renee Baker, Harold Byrne, E.K. McDaniel, Jennifer Nash, Dwight Neven,
22   and Duane Wilson, by and through counsel, Aaron D. Ford, Attorney General of the State
23   of Nevada, and Jared M. Frost, Senior Deputy Attorney General, hereby stipulate and
24   agree to extend the time for Defendants to file their Reply to Plaintiff’s Opposition to their
25   Motion for Summary Judgment until Tuesday, April 23, 2019. Defendants’ Reply is
26   currently due to be filed April 11, 2019.
27   ///
28   ///


30                                               Page 1 of 2
1          This is Defendants’ first request to extend the deadline. The Parties represent that
2    this stipulation is sought in good faith, is not interposed for delay, and is not filed for an
3    improper purpose.
4          DATED this 10th day of April, 2019.
5

6      PISANELLI BICE PLLC                             AARON D. FORD
                                                       Attorney General
7

8
       By: _/s/ Emily A. Buchwald__________            By: _/s/ Jared M. Frost_______________
9      Emily A. Buchwald, Esq.                         Jared M. Frost
       Nevada Bar No. 13442                            Senior Deputy Attorney General
10     400 South 7th Street, Suite 300                 Nevada Bar No. 11132
11     Las Vegas, NV 89101                             555 E. Washington Avenue, Ste. 3900
       Attorneys for Plaintiff                         Las Vegas, NV 89101
12                                                     Attorneys for Defendants Renee Baker,
                                                       Harold Byrne, E.K. McDaniel, Jennifer
13                                                     Nash, Dwight Neven, and Duane Wilson
14

15

16

17                                             ORDER
18         SO ORDERED. Defendants shall have until April 23, 2019, to file their Reply.
19         Dated: this
           Dated  April___
                        10,day
                           2019.
                               of __________________, 2019.
20

21
                                                 ____________________________________________
22                                               UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28



30                                            Page 2 of 2
